NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted January 7, 2019 *
                                 Decided January 8, 2019

                                          Before

                              DIANE P. WOOD, Chief Judge

                              DIANE S. SYKES, Circuit Judge

                              AMY J. ST. EVE, Circuit Judge


No. 18-1447

FADEEL SHUHAIBER,                                Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District
                                                 of Illinois, Eastern Division.
       v.
                                                 No. 17 C 8438
STATE OF ILLINOIS, et al.,
     Defendants-Appellees.                       Edmond E. Chang,
                                                 Judge.

                                        ORDER

       Fadeel Shuhaiber, an Illinois inmate, appeals the dismissal of his suit under
42 U.S.C. § 1983. Shuhaiber applied in the district court to proceed in forma pauperis, but
he forged the trust fund officer’s signature on his application. The district court


       * The defendants were not served with process and are not participating in this
appeal. We have agreed to decide this case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-1447                                                                        Page 2

dismissed his complaint with prejudice as a result. Because the district court reasonably
found that Shuhaiber intentionally falsified his application and dismissal was
permissible, we affirm.

        Shuhaiber, an inmate at Stateville Correctional Center, applied to proceed in
forma pauperis in this lawsuit against prison officials for allegedly ignoring his health
needs. The application required a certified copy of his trust-fund account statement for
the six months before he filed his complaint. See 28 U.S.C. § 1915(a)(2). Although
Shuhaiber was incarcerated at Stateville when he filed, he had a trust account at Cook
County Jail (where he was previously held during the relevant six months), so he
needed that jail’s trust-fund officer to certify (sign) his application.

        Upon receiving Shuhaiber’s application, the district court suspected that
Shuhaiber had forged the signature of the jail’s trust-fund officer. The signature did not
match the officer’s signature in an application that Shuhaiber had filed for a different
case, the judge noted. Moreover, the officer and Shuhaiber had purportedly signed their
documents on the same day—an unlikely occurrence because Shuhaiber would have
had to mail the application from Stateville to Cook County for certification. The district
judge denied Shuhaiber’s application without prejudice and ordered Shuhaiber to
explain these peculiarities. Shuhaiber admitted to forging the signature but asked the
court to excuse it. He asserted that he created the forged copy for his own records and
mailed the forgery to the court by mistake.

       Shuhaiber’s excuse was implausible, the district judge decided, so he dismissed
the complaint with prejudice. The signature block was “not easy to miss,” the judge
explained, because the application is short. And, the judge added, Shuhaiber was “well
aware of the trust-fund requirement” because he had filed at least three other
applications to sue in forma pauperis. Dismissal with prejudice, the court concluded, was
“the only feasible sanction” because the forgery was “akin to abuse of process.” A lesser
penalty, the judge said, would be no punishment at all: dismissal without prejudice
would allow Shuhaiber to refile, and a fine would have little effect because Shuhaiber
already owed and had not paid fees in other cases.

       On appeal, Shuhaiber first challenges the district court’s finding that his
explanation for filing the forged application was implausible. But we see no clear error
with the district court’s factual finding. See Thomas v. Gen. Motors Acceptance Corp.,
288 F.3d 305, 307–08 (7th Cir. 2002). The application’s brevity, Shuhaiber’s familiarity
with it, and his far-fetched excuse for the forgery, adequately support the court’s
conclusion that Shuhaiber intentionally submitted a fraudulent document.
No. 18-1447                                                                           Page 3

        Next, Shuhaiber challenges the judge’s decision to dismiss his complaint with
prejudice. But dismissing with prejudice is within the court’s inherent discretion to
sanction fraud on the court and was appropriate given that Shuhaiber forged the trust
fund officer’s signature. See Secrease v. W. & S. Life Ins. Co., 800 F.3d 397, 401 (7th Cir.
2015). We have upheld such dismissal sanctions in similar circumstances.
See, e.g., Ramirez v. T & H Lemont Inc., 845 F.3d 772, 782 (7th Cir. 2016) (affirming
dismissal with prejudice to punish witness tampering); Seacrease, 800 F.3d at 401–02
(affirming dismissal with prejudice to punish the submission of falsified evidence).

                                                                                 AFFIRMED